Dissenting Opinion.
GOODE, J.
I am unable to assent to the result of this case for reasons touching both the facts and the law. The action was brought, as the allegations of the petition show, on the theory the pipes in the street would be attractive to children and hence it was the duty of defendants to take precautions against their' being started in motion by children and causing an accident. This action was originally instituted not only against the Laclede Gas Light Company, but also the TJffman Coal & Teaming Company, which hauled said pipes, and the Abbott-Gamble Contracting Company, which -was to lay the pipes in the ditch. The case was dismissed as to all defendants but the gas light company. There can be no doubt on the evidence, as the main opinion states, that the pipe which rolled over plaintiff’s son was set in motion by boys who had been playing on it. The facts are the pipe was -laid in the street at about five o’clock in the afternoon and remained securely there until about eight-thirty, when it started to roll and caught the .deceased. The length of time the pipe remained in position demonstrated it was securely laid, and no carelessness can be predicated in regard to the manner in which it was laid unless the defendant was bound to anticipate children would play about it and guard against an injury to them. In mv opinion this is invoking the doctrine of the turntable cases and applying it to an instance to Avhich it has no application. There Avas nothing about these pipes in the street so attractive to children or so dangerous to *454them if attracted, as to impose on defendant the duty of taking precautions with especial reference to accidents to children. Children will romp occasionally about any appliance, tool or device they have access to; but only those which are apt to entice them into danger impose on the owner the duty of guarding against their intrusion. In fact the turntable cases are anomalous and it is the practice of the courts to carry their doctrine no further than the previous decisions compel. This matter was considered in Witte v. Stifel, 126 Mo. 295, and Barney v. Railroad, 126 Mo. 372. The present case is not a case for the application of that rule, and the duty of defendant extended only to laying the pipes in such a manner as not to unnecessarily impede travel or endanger persons using the street for ordinary purposes. They were not bound to take measures to make the pipes so secure that boys could not start them in motion by getting on them. In the instructions for plaintiff the court made this an element of liability and in so doing erred, in my judgment.
The facts seem to me clearly to make a case in which the gas company might entrust the duty of laying the pipes to the Uffman Teaming Company as an independent contractor. Laying mains in a street is not a dangerous work or one which threatens injury to others; and I can conceive of no task which a party authorized to use the street may entrust to an independent contractor, if this is not one. The work to be done required no special precautions to prevent it from making the streets dangerous for travel and transportation. If there was any negligence whatever in failing to block the particular pipe, it was negligence in the manner of doing the task and not in the task itself; hence the gas company was not responsible if it engaged a competent contractor. Ota most streets where pipes were to be laid, no blocking would be required to prevent the pipes from rolling; and it seems extreme to say *455that because there might be a slope somewhere the gas company, as the party authorized to use the streets, was bound to see the pipes were blocked in such portions of the streets and could not entrust so simple a precaution to the teaming company. The principle laid down in Robbins v. Chicago, 71 U. S. 679, ought to control the decision of this case, and I do not think any of the authorities cited in either* opinion warrant holding this defendant liable. On the contrary, if those authorities are carefully studied and their reasoning noted, they justify treating the cause as one in which the gas company should be exonerated on the ground it had let the work to an independent contractor and might lawfully do so. The reasoning of the opinion in Loth v. Theatre Co., 197 Mo. 328, 94 S. W. 847, is particularly applicable. I deem the decision in this case opposed to the decisions cited supra from the Supreme Court and to City of Independence v. Slack, 134 Mo. 66, and ask that this case be certified to the Supreme Court for final determination.